FILED
                             NOT FOR PUBLICATION                            JUN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROLANDO MENDEZ CASTILLO,                         No. 07-71227

               Petitioner,                       Agency No. A070-781-777

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Rolando Mendez Castillo, a native and citizen of Guatemala, petitions pro se

for review of the Board of Immigration Appeals’ order denying his motion to

reopen. We dismiss the petition for review.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review Mendez Castillo’s claim that he did not

receive notice of his October 15, 1996, hearing because he has not yet raised that

claim before the immigration judge and thereby has failed to exhaust his

administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004) (explaining that this court lacks jurisdiction to review contentions not raised

before the agency).

      PETITION FOR REVIEW DISMISSED.




                                          2                                    07-71227